Case 2:19-cv-13254-PDB-EAS ECF No. 25 filed 06/17/20      PageID.599   Page 1 of 17




                       UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

 ALMETALS, INC.,                         Civil Action No.: 19-13254
                                         Honorable Paul D. Borman
                          Plaintiff,     Magistrate Judge Elizabeth A. Stafford

 v.

 MARWOOD METAL
 FABRICATION LIMITED,

                       Defendant.

____________________________/


                       OPINION AND ORDER DENYING
                  DEFENDANT’S MOTION TO STAY UNDER THE
                   COLORADO RIVER DOCTRINE [ECF NO. 13]

      I.     Introduction

           Plaintiff Almetals, Inc., a Michigan Corporation, sues Defendant

Marwood Metal Fabrications Limited, a Canada Corporation doing business

in Ontario. [ECF No. 1]. Almetals claims are for breach of contract, unjust

enrichment and action for the price under UCC § 2-709 and M.C.L.

§ 440.2709. [Id.]. Less than a week before Almetals filed its complaint,

Marwood had filed an action against Almetals in the Ontario Superior Court

of Justice, alleging breach of contract, negligence and negligent

representation. [ECF No. 14-3]. Marwood now asks this Court to abstain
Case 2:19-cv-13254-PDB-EAS ECF No. 25 filed 06/17/20      PageID.600   Page 2 of 17




from exercising jurisdiction and stay this matter under Colorado River

Water Conservation Dist. et al. v. United States, 424 U.S. 800 (1976).

[ECF No. 13]. The Honorable Paul D. Borman referred the motion to the

undersigned for hearing and determination under 28 U.S.C.

§ 636(b)(1)(A).1 [ECF No. 16]. The Court held a hearing on June 10,

2020, and now denies Marwood’s motion.

    II.      Background

          Almetals describes itself as “a supplier of specially-procured

aluminum and services.” [ECF No. 1, PageID.3]. Since about 2009,

Almetals supplied aluminum coils to Marwood, which manufacturers parts

for the automotive industry. [ECF No. 14-3, PageID.351]. The parties

agreed to Blanket Purchase Order 9382 in 2012. [ECF No. 1-5,

PageID.33-42; ECF No. 13-1, PageID.257-262]. Both parties refer to PO

9382 as underlying their contractual relationship since then. [ECF No. 1,


1
  During the hearing, the Court said it would be issuing a report and
recommendation under 28 U.S.C. § 636(b)(1)(B). But a review of the
referral order shows that it was referred for hearing and determination
under § 636(b)(1)(A). In addition, § 636(b)(1) does not describe a pretrial
motion to stay as requiring a report and recommendation. See also
Foreword Magazine, Inc. v. OverDrive, Inc., No. 1:10-CV-1144, 2011 WL
31044, at *1 (W.D. Mich. Jan. 5, 2011) (denying motion to stay premised on
Colorado River on referral under § 636(b)(1)(A); Carter v. Mitchell, No.
1:98-CV-853, 2013 WL 1828950, at *1 (S.D. Ohio May 1, 2013) (describing
a prejudgment motion to stay as “nondispositive and thus within the
decisional authority of a magistrate judge”).
                                       2
Case 2:19-cv-13254-PDB-EAS ECF No. 25 filed 06/17/20   PageID.601   Page 3 of 17




PageID.4; ECF No. 14-3, PageID.352]. But the parties rely on different

versions of PO 9382. Marwood’s motion to stay includes the 2012 version,

which incorporated by reference Marwood’s terms and conditions. [ECF

No. 13-1, PageID.261]. Marwood’s terms and conditions identify the

governing law as being “the laws of the Province of Ontario and Canada.”

[ECF No. 13-1, PageID.264]. Almetals’ complaint, in contrast, includes a

version of the PO with May 2019 updates; this version includes no

reference to Marwood’s terms and conditions. [ECF No. 1-5, PageID.41].

      In its complaint, Almetals alleges that Marwood failed to make

payment on five invoices for a total of $101,461.86 from September 2019

that were issued for aluminum that had been supplied under PO 9382.

[ECF No. 1-2, PageID.12-16]. The invoices referred to part numbers

CC431000 and 58431000. [Id.]. Almetals says that Marwood employees

signed order acknowledgements for those parts that included a choice of

law provision:

      Both Parties agree that any dispute brought by litigation shall
      be brought in the Oakland Circuit Court for the State of
      Michigan, or US Federal District Court, Eastern District,
      Southern Division. Each party irrevocably waives any claim
      that any suit, action or proceeding brought in either of the
      aforesaid forums has been brought in an incorrect forum. This
      instrument shall be governed by and construed in accordance
      with the laws of the State of Michigan without reference to
      conflicts of law principles.

                                      3
Case 2:19-cv-13254-PDB-EAS ECF No. 25 filed 06/17/20      PageID.602   Page 4 of 17




[ECF No. 14-2, PageID.342, 347].

          Though Marwood relies on its earlier filed action to request that

this Court stay this case, it did not attach a copy of its statement of

claim to its motion. [See ECF No. 13-1 (declaration of Tyler Wood

with attachments)]. But, in support of Almetals’ argument that this

action is not parallel to the one in the Ontario court, its response

includes a copy of Marwood’s statement of claim. [ECF No. 14-3].

Marwood’s action centers on Almetals’ alleged failure to timely deliver

product from May to July 2019, nearly causing Subaru of Indiana

Automotive Inc. to shut down its line and harming Marwood’s

relationship with Subaru. [Id., PageID.351, 354-356]. During the

hearing, counsel for Marwood acknowledged that the transactions at

issue in Almetals’ complaint are different than those in Marwood’s

action.


   III.      Analysis

          In Colorado River, the seminal opinion on which Marwood relies, the

Supreme Court emphasized that federal courts have a “virtually unflagging

obligation” to exercise the jurisdiction given them. 424 U.S. at 817. A

federal court should abstain in favor of an action in another jurisdiction only

in “extraordinary and narrow” circumstances. Id. at 813 (citation and
                                          4
Case 2:19-cv-13254-PDB-EAS ECF No. 25 filed 06/17/20     PageID.603   Page 5 of 17




quotation marks omitted). Before deciding that a case falls within one of

those extraordinary circumstances, a court must first find that the two

actions are parallel. Romine v. Compuserve Corp., 160 F.3d 337, 339 (6th

Cir. 1998). If the two proceedings are parallel, a court must then assess

eight factors:

      (1) whether the state court has assumed jurisdiction over any
      res or property; (2) whether the federal forum is less convenient
      to the parties; (3) avoidance of piecemeal litigation; . . . (4) the
      order in which jurisdiction was obtained[;] ... (5) whether the
      source of governing law is state or federal; (6) the adequacy of
      the state court action to protect the federal plaintiff’s rights; (7)
      the relative progress of the state and federal proceedings; and
      (8) the presence or absence of concurrent jurisdiction.

PaineWebber, Inc. v. Cohen, 276 F.3d 197, 206-07 (6th Cir.2001) (quoting

Romine, 160 F.3d at 340-41). These factors should be balanced “with the

balance heavily weighted in favor of the exercise of jurisdiction.” Moses H.

Cone Memorial Hospital v. Mercury Construction Corporation, 460 U.S. 1,

16 (1983).

      The Colorado River “doctrine is almost always used in situations

where the parallel proceeding is in a state court, but is applied in the same

manner when a federal court proceeding is parallel to a court proceeding in

a foreign country.” Grammar, Inc. v. Custom Foam Sys., Ltd., 482 F. Supp.

2d 853, 857 (E.D. Mich. 2007).



                                        5
Case 2:19-cv-13254-PDB-EAS ECF No. 25 filed 06/17/20    PageID.604   Page 6 of 17




                                 A. Parallelism

      When deciding the threshold issue, courts need not find “exact

parallelism”; “it is enough if the two proceedings are substantially similar.”

Romine v. Compuserve Corp., 160 F.3d 337, 340 (6th Cir. 1998) (citation,

quotation marks and brackets omitted). To be substantially similar, the two

actions must be “predicated on the same allegations as to the same

material facts.” Id.; see also Preferred Care of Delaware, Inc. v.

VanArsdale, 676 F. App’x 388, 393 (6th Cir. 2017).

      In Grammar, the court found that the case before it was parallel

to a Canadian action. 482 F. Supp. 2d at 857. The court reasoned,

“These two actions are substantially similar. The principal issue in

both actions is the same set of commercial transactions that occurred

between the same two parties, and the resolution of the contractual

rights and duties in either of the pending cases will likely resolve the

issues in the other case.” Id. In Taylor v. Campanelli, parallelism

was found when the parties in the two actions were substantially

similar and the factual allegations were “nearly identical.” 29 F. Supp.

3d 972, 977 (E.D. Mich. 2014). In contrast to Grammar and Taylor,

the court in Aleris Aluminum Canada, L.P. v. Behr Am., Inc., found

that the action before it was not parallel with the state court

                                       6
Case 2:19-cv-13254-PDB-EAS ECF No. 25 filed 06/17/20    PageID.605   Page 7 of 17




proceeding even though both actions arose from the same

contractual relationship. No. 09-CV-10734-DT, 2009 WL 2351762, at

*4 (E.D. Mich. July 28, 2009).

      The complaints in the cases at issue here—though they involve
      the same or related parties, and presumably arise out of the
      same continuing ‘requirements contract’ relationship—do not
      involve the same purchase orders or causes of action. Each of
      the complaints involve distinct acts of ‘breach.’ Thus, they are
      not truly concurrent, parallel proceedings.

Id.

      Here, Marwood asserted, “It is hard to imagine a more concrete

example of parallel actions. Both suits involve the same parties and arise

from the same business transaction.” [ECF No. 13, PageID.225]. The

Court cannot agree with Marwood’s assertion that the two suits arise from

the same business transaction. As noted, although both cases rely in

some part on PO 9382, they involve different transactions and alleged

breaches. Thus, resolution of Marwood’s claim about Almetals’ alleged

delay in shipping product will not resolve whether Marwood is liable for

failing to make payments on Almetals’ invoices. The factual allegations

about the parties’ contractual relationship will overlap, but the allegations of

breach in the two actions are not “predicated on the same allegations as to

the same material facts.” Romine, 160 F.3d at 340; Preferred Care of

Delaware, 676 F. App’x at 393.
                                       7
Case 2:19-cv-13254-PDB-EAS ECF No. 25 filed 06/17/20    PageID.606    Page 8 of 17




       Unlike in Grammar, the two actions do not involve “the same set of

commercial transactions that occurred between the same two parties” such

that “the resolution of the contractual rights and duties in either of the

pending cases will likely resolve the issues in the other case.” 482 F.

Supp. 2d at 857. In contrast to Taylor, the two actions do not have factual

allegations that are “nearly identical.” 29 F. Supp. 3d at 977. As in Aleris

Aluminum Canada, this action and the one in Ontario involve distinct acts

of breach, meaning that they “are not truly concurrent, parallel proceedings.

2009 WL 2351762 at *4.

      With that conclusion, the Court finds that Marwood’s motion to stay

lacks merit. Romine 160 F.3d at 339.

                   B. Application of Colorado River Factors

      Even if this action was parallel with the Ontario action, the Court

would not find that this action should be stayed under the Colorado Rivers

factors.

                                 1. Res or Property

      The Ontario court has not assumed jurisdiction over any res or

property, so the first factor is irrelevant.




                                         8
Case 2:19-cv-13254-PDB-EAS ECF No. 25 filed 06/17/20   PageID.607   Page 9 of 17




                       2. Convenience of Federal Forum

      The second factor is “whether the federal forum is less convenient to

the parties.” PaineWebber, 276 F.3d at 206-07 (quoting Romine, 160 F.3d

at 340-41). Almetals argues that Marwood waived any argument that this

Court is less convenient because its employees signed order

acknowledgment forms for the orders that were not paid. [ECF No. 14-2,

PageID.342, 347]. Those order acknowledgment forms included a forum

selection clause requiring litigation to be brought in this Court or in Oakland

County Circuit Court and indicating that Michigan law applies. [Id.].

      In its reply brief, Marwood argues that Almetals’ forum selection

clause is “hopelessly ambiguous” because the term “litigation” is not

defined. [ECF No. 15, PageID.463-464]. Marwood asserts that it is not

clear whether Almetals’ forum selection clause means that claims must be

brought by Almetals in Michigan or means that Marwood must file its

actions in Michigan. [Id.]. The Court finds that it is Marwood’s argument,

rather than Almetals’ forum selection clause, that is hard to follow.

      Marwood also argues that the forum selection clause is

unenforceable because a party may not unilaterally alter a contract. But

Marwood acknowledged at the hearing that the individuals who Almetals

says signed the order acknowledgment forms are Marwood employees. If

                                       9
Case 2:19-cv-13254-PDB-EAS ECF No. 25 filed 06/17/20    PageID.608    Page 10 of 17




 Marwood’s employees signed the order acknowledgment forms, the

 modification to the contract that Almetals alleges occurred through those

 forms would not be unilateral. See In Quality Prod. & Concepts Co. v.

 Nagel Precision, Inc., 469 Mich. 362, 372; 666 N.W.2d 251 (2003) (stating

 that a contract may be modified by “mutual assent”).

       Marwood notes that the order acknowledgment forms attached to

 Almetals complaint are different than those attached to its response brief.

 [Compare ECF No. 1-3 with ECF No. 14-2, PageID.342, 347]. But

 Marwood did not explain the legal significance of that argument; it cited no

 authority that Almetals could not rely on forms that were not attached to its

 complaint to oppose Marwood’s motion to stay.

       Marwood then said at the hearing that the Court could allow some

 limited discovery before deciding if Almetals’ forum selection clause is

 applicable to the transactions at issue in Almetals’ complaint. The Court

 agrees that the determination of whether Almetals’ forum selection clause

 is applicable to the invoices at issue is premature on the current record.

 The current record is insufficient for the Court to definitively conclude that

 the proffered order acknowledgement forms relate to the September 2019

 invoices at issue because the order acknowledgment forms were signed in

 April 2019. [ECF No. 14-2, PageID.342, 347]. Almetals correctly notes

                                       10
Case 2:19-cv-13254-PDB-EAS ECF No. 25 filed 06/17/20     PageID.609    Page 11 of 17




 that the invoices and order acknowledgment forms refer to the same part

 numbers and other details. [Compare Id., with ECF No. 1-2, PageID.14-

 16]. But Almetals does not explain the differences in the dates and does

 not provide an affidavit to affirm that the April 2019 order acknowledgment

 forms relate to the allegedly unpaid September 2019 invoices.

       Having said that, even if the order acknowledgement forms were not

 used for the specific transactions at issue, Marwood’s employees’

 signatures on those forms suggests that they believed, in general, that this

 Court is a convenient forum. See LMP B&B Holdings, LLC v. Hannan, No.

 CV 19-385, 2019 WL 4447627, at *6 (E.D. Pa. Sept. 16, 2019) (“[I]n the

 context of the Colorado River analysis, a party subject to a valid forum

 selection clause waives arguments that the forum is inconvenient.”). And

 Marwood acknowledged at the hearing that it does business in the Eastern

 District of Michigan, putting it on notice that it could be subject to the

 jurisdiction of this Court. Mor-Dall Enterprises, Inc. v. Dark Horse Distillery,

 LLC, 16 F. Supp. 3d 874, 883 (W.D. Mich. 2014) (describing personal

 jurisdiction under Michigan’s long-arm statute). Marwood argues that most

 of the witnesses for this action do not reside in the Eastern District of

 Michigan. That fact, alone, does not show that this is an inconvenient

 forum or move the bar against the exercise of jurisdiction.

                                        11
Case 2:19-cv-13254-PDB-EAS ECF No. 25 filed 06/17/20     PageID.610    Page 12 of 17




                       3. Avoidance of Piecemeal Litigation

        The third Colorado River factor, which addresses the danger of

 piecemeal litigation, is the paramount consideration and “occurs when

 different courts adjudicate the identical issue, thereby duplicating judicial

 effort and potentially rendering conflicting results.” Romine, 160 F.3d at

 341.

        Opposing Marwood’s argument that denial of the stay will lead to

 piecemeal litigation, Almetals cites United Am. Healthcare Corp. v. Backs,

 which denied a stay and reasoned in part, “The cases involve two entirely

 different contracts executed at two entirely different times. Thus, it does

 not appear that the risk of piecemeal litigation is present.” 997 F. Supp. 2d

 741, 754 (E.D. Mich. 2014). But Marwood points out in its reply that

 Almetals’ vice president wrote in an affidavit submitted to the Ontario court

 that both actions “essentially require an interpretation of the contractual

 documentation between the parties.” [ECF No. 15-1, PageID.482]. He

 wrote that he “believe[d] it to be true that there is a danger of inconsistent

 verdicts in relation to the interpretation of the contracts if the Ontario action

 is tried in Ontario and the Michigan complaint is tried in Michigan.” [Id.]. It

 is unquestionably true that Almetals’ argument in this Court is inconsistent

 with its position in the Ontario court.

                                           12
Case 2:19-cv-13254-PDB-EAS ECF No. 25 filed 06/17/20     PageID.611   Page 13 of 17




       Even so, the Court does not find that the piecemeal-litigation factor

 favors a stay. In Aleris Aluminum Canada, the court found this factor to be

 close, reasoning, “The claims involve different time frames, different facts,

 and different purchase orders, but they all do evolve out of the same

 ‘requirements contract’ relationship.” 2009 WL 2351762 at *5. This

 description applies equally here, but this Court does not find this factor to

 be close. That is because, even though both this and the Ontario action

 evolve from the same general contractual relationship, and there is a

 danger of inconsistent interpretations of that contractual relationship, the

 danger addressed by Colorado River is conflicting results. Romine, 160

 F.3d at 341. A result in the Ontario action that Almetals is liable for the

 delays described in Marwood’s statement of claims would not conflict with a

 result that Marwood is liable for failing to pay the invoices at issue in the

 complaint here.

       Considering the requirement that the factors be construed “with the

 balance heavily weighted in favor of the exercise of jurisdiction,” Moses H.

 Cone Memorial Hospital, 460 U.S. at 16, the Court finds that this factor

 does not support Marwood’s motion to stay.




                                        13
Case 2:19-cv-13254-PDB-EAS ECF No. 25 filed 06/17/20     PageID.612   Page 14 of 17




                               4. Remaining Factors

       The remaining factors are “(4) the order in which jurisdiction was

 obtained[;] . . . (5) whether the source of governing law is state or federal;

 (6) the adequacy of the [foreign] court action to protect the federal plaintiff’s

 rights; (7) the relative progress of the [foreign] and federal proceedings;

 and (8) the presence or absence of concurrent jurisdiction.” PaineWebber,

 276 F.3d at 206-07 (quoting Romine, 160 F.3d at 340-41).

       About the fourth and seventh factors, Marwood filed its statement of

 claim days before Almetals filed its complaint here and discovery has not

 begun in either court. These factors are inconsequential here.

       Relating to the fifth factor, Marwood argues that either Ontario law or

 Michigan law would govern the outcome of this case, not federal law. That

 is mostly true, except federal law governs the enforceability of a forum

 selection clause when an action is brought in federal court. Wong v.

 PartyGaming Ltd., 589 F.3d 821, 826-28 (6th Cir. 2009). Under federal

 law, “A forum selection clause should be upheld absent a strong showing

 that it should be set aside.” Id. Almetals has made a strong but less than

 definitive case that its forum selection clause applies to the transactions at

 issue in its complaint, and that Michigan law thus applies. If Michigan law

 does apply, this Court is at least equally well-suited to apply that law as the

                                        14
Case 2:19-cv-13254-PDB-EAS ECF No. 25 filed 06/17/20    PageID.613   Page 15 of 17




 Ontario court. See Oldcastle Precast, Inc. v. Sunesis Const. Co., No.

 CIV.A. 5:07-81-JMH, 2007 WL 1655380, at *5 (E.D. Ky. June 6, 2007)

 (“Since a federal court sitting in Kentucky is at least equally as well-suited

 to apply Kentucky law as an Ohio state court, this is not one of those rare

 circumstances” justifying the surrender of jurisdiction). In fact, in S2

 Yachts, Inc. v. ERH Marine Corp., the court found that a forum selection

 clause stating that Michigan law governed weighed against surrendering

 jurisdiction in favor of a foreign court (in the Dominican Republic). No.

 1:18-CV-389, 2018 WL 7858774, at *5 (W.D. Mich. Nov. 16, 2018).

       The Court rejects Almetals’ arguments about the sixth and eighth

 factors. There is no reason to doubt that the Ontario court would

 adequately protect Almetals’ rights, and the Court rejects Almetals

 argument that the forum selection clause defeats the Ontario court’s ability

 to exercise jurisdiction of Almetals claims. “Enforcement of a forum

 selection clause . . . is not jurisdictional.” Auto. Mechanics Local 701

 Welfare & Pension Funds v. Vanguard Car Rental USA, Inc., 502 F.3d 740,

 743 (7th Cir. 2007). Despite rejecting Almetals arguments about the sixth

 and eighth factors, the Court does not find that they tip the balance in favor

 of a stay.




                                       15
Case 2:19-cv-13254-PDB-EAS ECF No. 25 filed 06/17/20      PageID.614   Page 16 of 17




          For all these reasons, even if this action and the one in the Ontario

 court are parallel, the balance of the Colorado River does not weigh in

 favor of Marwood’s motion to stay.

    IV.      Conclusion

          The Court DENIES Marwood’s motion to stay [ECF No. 13].

                                              s/Elizabeth A. Stafford
                                              ELIZABETH A. STAFFORD
                                              United States Magistrate Judge

 Dated: June 17, 2020



                  NOTICE TO PARTIES ABOUT OBJECTIONS

          Within 14 days of being served with this order, any party may file

 objections with the assigned district judge. Fed. R. Civ. P. 72(a). The

 district judge may sustain an objection only if the order is clearly erroneous

 or contrary to law. 28 U.S.C. § 636. “When an objection is filed to a

 magistrate judge’s ruling on a non-dispositive motion, the ruling

 remains in full force and effect unless and until it is stayed by the

 magistrate judge or a district judge.” E.D. Mich. LR 72.2.

                           CERTIFICATE OF SERVICE

       The undersigned certifies that the foregoing document was served
 upon counsel of record and any unrepresented parties via the Court’s ECF
 System to their respective email or First Class U.S. mail addresses
 disclosed on the Notice of Electronic Filing on June 17, 2020.
                                         16
Case 2:19-cv-13254-PDB-EAS ECF No. 25 filed 06/17/20   PageID.615   Page 17 of 17




                                           s/Marlena Williams
                                           MARLENA WILLIAMS
                                           Case Manager




                                      17
